UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1399



PATRICK J. MUHAMMAD,

                  Plaintiff - Appellant,

             v.

MARYLAND COURT OF APPEALS; ROBERT M. BELL; IRMA S. RAKER;
ALAN M. WILNER; DALE R. CATHELL; GLENN T. HARRELL, JR.;
LYNNE ANN BATTAGLIA; CLAYTON GREENE, JR., all to be located
at Robert C. Murphy Court of Appeals Building, 361 Rowe
Boulevard Annapolis, MD 21401; STATE OF MARYLAND; BOB
ERHLICH, Governor; OFFICE OF THE ATTORNEY GENERAL; GARY W.
KUC; MELVIN HIRSHMAN; MARIANNE LEE; ATTORNEY GRIEVANCE
COMMISSION OF MARYLAND; JOHN DOE 3; JOHN DOE NEWSPAPER; JANE
DOE NUMBER 2; MARVIN J. GARBIS, in his individual and
professional   capacities;  CATHERINE   C.  BLAKE,   in   her
individual and professional capacities; JANE DOE NEWSPAPER,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:06-cv-03444-CCB)


Submitted:    December 16, 2008             Decided:   December 19, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Patrick J. Muhammad, Appellant Pro Se. William Ferris Brockman,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Patrick      J.   Muhammad             appeals    the     district    court’s

orders dismissing his civil rights complaint for lack of subject

matter jurisdiction and for failure to state a claim upon which

relief could be granted, and denying reconsideration of that

order.    We    have   reviewed         the       record    and   find    no   reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.        See Muhammad v. Md. Ct. of Appeals, No. 1:06-

cv-03444-CCB (D. Md. Feb. 11 & Mar. 6, 2008).                         We dispense with

oral   argument    because        the    facts       and     legal    contentions      are

adequately     presented     in    the     materials         before      the   court   and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              3